 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LORENA SUAREZ GUZMAN,                             No. 1:21-cv-00348-NONE-SKO
12                       Plaintiff,                     ORDER DIRECTING THE CLERK TO
                                                        TERMINATE DEFENDANT GEORGE
13           v.                                         MAINAS
14    PERI & SONS FARMS OF                              (Doc. 32)
      CALIFORNIA, LLC, et al.,
15
                         Defendants.
16

17

18          On April 29, 2021, the parties filed a stipulation dismissing Defendant George Mainas,

19   without prejudice, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A). (Doc. 32.)

20          In relevant part, Rule 41(a)(1)(A) provides as follows:

21          [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
            dismissal before the opposing party serves either an answer or a motion for
22
            summary judgment; or (ii) a stipulation of dismissal signed by all parties who have
23          appeared.

24   Fed. R. Civ. P. 41(a)(1)(A). “The plaintiff may dismiss some or all of the defendants, or some or
25   all of his claims, through a Rule 41(a)(1) notice,” and the dismissal “automatically terminates the
26   action as to the defendants who are the subjects of the notice.” Wilson v. City of San Jose, 111 F.3d
27   688, 692 (9th Cir. 1997).
28
 1            Because the parties filed a stipulation of dismissal without prejudice under Rule

 2   41(a)(1)(A)(ii), this case has automatically terminated as to Defendant George Mainas. Fed. R.

 3   Civ. P. 41(a)(1)(A). Accordingly, the Clerk of the Court is directed to TERMINATE Defendant

 4   George Mainas.

 5            This case shall remain OPEN pending resolution of Plaintiff’s case against the remaining

 6   defendants.

 7
     IT IS SO ORDERED.
 8

 9   Dated:     May 3, 2021                                      /s/   Sheila K. Oberto            .
                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
